935 F.2d 1289Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tyrone Arthur WILLIAMS, Petitioner-Appellant,v.tiTerrie CHAVIS, Warden, Maryland House of Correction,attorney General of the State of Maryland,Respondents-Appellees.Tyrone Arthur WILLIAMS, Petitioner-Appellant,v.Terrie CHAVIS, Warden, Attorney General of the State ofMaryland, Respondents-Appellees.
Nos. 90-6442, 90-6932.
United States Court of Appeals, Fourth Circuit.
Submitted March 28, 1991.Decided June 20, 1991.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  Joseph C. Howard, District Judge;  Herbert F. Murray, Senior District Judge.  (CA-88-3613, CA-88-3744-HM)
Tyrone Arthur Williams, appellant pro se.
Thomas Kevin Clancy, Assistant Attorney General, Baltimore, Md., for appellees.
D.Md.
No. 90-6442 DISMISSED AND No. 90-6932 AFFIRMED.
Before WIDENER and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Tyrone Arthur Williams seeks to appeal the district court's orders refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge in No. 90-6442 discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Williams v. Chavis, CA-88-3613 (D.Md. Nov. 23, 1990).  In No. 90-6932, our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that the appeal in that case is also without merit.  Accordingly, we affirm on the reasoning of the district court.  Williams v. Chavis, CA-88-3744-HM (D.Md. Oct. 11, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
No. 90-6442, DISMISSED.


3
No. 90-6932, AFFIRMED.